


110 HR 4060 IH: Universal Prekindergarten

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4060
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2007
			Mr. Kucinich (for
			 himself, Mr. Rush,
			 Ms. Schakowsky,
			 Mr. Davis of Illinois,
			 Mr. Olver,
			 Ms. Norton,
			 Mr. Farr, Mr. Gutierrez, Mr.
			 Kagen, Ms. Kaptur,
			 Mr. McGovern,
			 Ms. Jackson-Lee of Texas,
			 Mr. Stark,
			 Mr. Hinchey,
			 Mrs. Jones of Ohio,
			 Ms. Lee, Mr. Michaud, Mr.
			 Payne, Mr. Rangel,
			 Mr. Serrano,
			 Ms. Waters,
			 Ms. Watson,
			 Ms. Woolsey,
			 Ms. Moore of Wisconsin,
			 Mr. Ryan of Ohio,
			 Mr. Holt, Ms. Hirono, Mr.
			 Nadler, Mr. Abercrombie,
			 Mr. Neal of Massachusetts,
			 Mr. Costello,
			 Ms. Clarke,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Wynn, Mrs. Christensen, Mr. Jefferson, Mr.
			 Towns, and Ms. Baldwin)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To assist States in establishing a universal
		  prekindergarten program to ensure that all children 3, 4, and 5 years old have
		  access to a high-quality full-day, full-calendar-year prekindergarten
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 Universal Prekindergarten
			 Act.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)High-quality
			 prekindergarten programs help children to succeed academically. Children who
			 attended a high-quality prekindergarten program have higher academic
			 achievement, lower rates of grade retention, are less likely to be placed in
			 special education, and graduate from high school at higher rates than those who
			 did not.
				(2)Early childhood
			 education can reduce juvenile delinquency rates. A 15-year study following 989
			 low-income children who attended high-quality, comprehensive prekindergarten
			 found that they were 33 percent less likely to be arrested, and 42 percent less
			 likely to be arrested for a violent crime, than children in the control
			 group.
				(3)There is currently
			 a drastic shortage of affordable, quality early education programs that are
			 accessible for working families.
				(4)Full-day,
			 full-calendar-year universal prekindergarten programs would ensure all children
			 3, 4, and 5 years old have access to school readiness programs and quality
			 child care.
				(5)Research shows
			 that investing in quality prekindergarten programs will provide savings in the
			 form of reduced need for remedial education, decreased crime rates, lower
			 school dropout rates, and decreased welfare dependence.
				(b)PurposeThe
			 purpose of this Act is to ensure that all children 3, 4, and 5 years old have
			 access to a high-quality full-day, full-calendar-year prekindergarten program
			 by providing grants to States to assist in developing a universal
			 prekindergarten program that is voluntary and free-of-charge.
			3.Prekindergarten
			 grant program authorizationThe Secretary of Health and Human Services,
			 in consultation with the Secretary of Education, shall provide grants to an
			 agency designated by each State (hereafter in this Act referred to as the
			 designated State agency) for the development of high-quality
			 full-day, full-calendar-year universal prekindergarten programs for all
			 children 3, 4, and 5 years old in the State.
		4.State
			 requirements
			(a)State matching
			 fundsFederal funds made available to a designated State agency
			 under this Act shall be matched at least 20 percent by State funds.
			(b)State
			 applicationTo be eligible to receive funds under this Act, a
			 designated State agency shall submit an application at such time, in such
			 manner, and containing such information as the Secretary of Health and Human
			 Services may require. The application shall include the following:
				(1)How the designated
			 State agency, in overseeing the State’s universal prekindergarten program, will
			 coordinate with other State agencies responsible for early childhood education
			 and health programs.
				(2)A
			 State plan to establish and implement a statewide universal prekindergarten
			 program, in accordance with subsection (c).
				(c)State
			 planThe State plan required under subsection (b)(2) shall
			 include each of the following:
				(1)A
			 description of the universal prekindergarten program that will be established
			 and how it will support children’s cognitive, social, emotional, and physical
			 development.
				(2)A
			 statement of the goals for universal prekindergarten programs and how program
			 outcomes will be measured.
				(3)A
			 description of—
					(A)how funding will be
			 distributed to eligible prekindergarten program providers based on the need for
			 early childhood education in each geographical area served by such providers;
			 and
					(B)how the designated
			 State agency will involve representatives of early childhood program providers
			 (including child care providers, Head Start programs, and State and local
			 agencies) that sponsor programs addressing children 3, 4, and 5 years
			 old.
					(4)A
			 description of how the designated State agency will coordinate with existing
			 State-funded prekindergarten programs, federally funded programs (such as Head
			 Start programs), public school programs, and child care providers.
				(5)A description of how the designated State
			 agency will work with the appropriate State agencies to raise awareness of the
			 universal prekindergarten program among parents of all backgrounds and inform
			 them of the specifics of participation in the program.
				(6)A
			 description of how an eligible prekindergarten program provider may apply to
			 the designated State agency for funding under this Act.
				(7)A
			 plan to address the shortages of qualified early childhood education teachers,
			 including how to increase such teachers’ compensation to be comparable to that
			 of public school teachers.
				(8)How the designated
			 State agency will provide ongoing professional development opportunities to
			 help increase the number of teachers in early childhood programs who meet the
			 State’s education or credential requirements for prekindergarten
			 teachers.
				(9)A
			 plan to address how the universal prekindergarten program will meet the needs
			 of children with disabilities, limited English proficiency, or other special
			 needs, including children in the State foster care system and homeless
			 children.
				(10)A plan to provide
			 transportation to children to and from the universal prekindergarten
			 program.
				(11)A description of
			 how the State will provide the 20 percent match of Federal funds.
				(d)AdministrationA
			 designated State agency may not use more than 5 percent of a grant under this
			 Act for costs associated with State administration of the program under this
			 Act.
			5.Local
			 requirements
			(a)In
			 generalAn eligible prekindergarten program provider receiving
			 funding under this Act shall—
				(1)maintain a maximum
			 class size of 20 children;
				(2)maintain a ratio of
			 not more than 10 children for each member of the teaching staff;
				(3)(A)ensure that all
			 prekindergarten teachers meet the requirements for teachers at a State-funded
			 prekindergarten program under an applicable State law; and
					(B)document that the State is
			 demonstrating significant progress in assisting prekindergarten teachers on
			 working toward a bachelor of arts degree with training in early childhood
			 development or early childhood education;
					(4)(A)be accredited
			 by a national organization with demonstrated experience in accrediting
			 prekindergarten programs; or
					(B)provide assurances that it shall
			 obtain such accreditation not later than 3 years after first receiving funding
			 under this Act; and
					(5)meet applicable
			 State and local child care licensing health and safety standards.
				(b)Local
			 applicationEligible prekindergarten program providers desiring
			 to receive funding under this Act shall submit an application to the designated
			 State agency overseeing funds under this Act containing the following:
				(1)A
			 description of the prekindergarten program.
				(2)A
			 statement of the demonstrated need for a program, or an enhanced or expanded
			 program, in the area served by the eligible prekindergarten program
			 provider.
				(3)A
			 description of the age-appropriate and developmentally appropriate educational
			 curriculum to be provided that will help children be ready for school and
			 assist them in the transition to kindergarten.
				(4)A
			 description of how the eligible prekindergarten program provider will
			 collaborate with existing community-based child care providers and Head Start
			 programs.
				(5)A
			 description of how students and families will be assisted in obtaining
			 supportive services available in their communities.
				(6)A
			 plan to promote parental involvement in the prekindergarten program.
				(7)A
			 description of how teachers will receive ongoing professional development in
			 early childhood development and education.
				(8)An assurance that
			 prekindergarten programs receiving funds under this Act provide the data
			 required in section 7(c).
				6.Professional
			 development set-aside
			(a)In
			 generalA designated State agency may set aside up to 5 percent
			 of a grant under this Act for ongoing professional development activities for
			 teachers and staff at prekindergarten programs that wish to participate in the
			 universal prekindergarten grant program under this Act. A designated State
			 agency using the set-aside for professional development must include in its
			 application the following:
				(1)A
			 description of how the designated State agency will ensure that eligible
			 prekindergarten program providers in a range of settings (including child care
			 providers, Head Start programs, and schools) will participate in the
			 professional development programs.
				(2)An assurance that,
			 in developing its application and in carrying out its program, the professional
			 development provider has consulted, and will consult, with relevant agencies,
			 early childhood organizations, early childhood education experts, and early
			 childhood program providers.
				(3)A
			 description of how the designated State agency will ensure that the
			 professional development is ongoing and accessible to educators in all
			 geographic areas of the State, including by the use of advanced educational
			 technologies.
				(4)A
			 description of how the designated State agency will ensure that such set-aside
			 funds will be used to pay the cost of additional education and training.
				(5)A
			 description of how the designated State agency will work with other agencies
			 and institutions of higher education to provide scholarships and other
			 financial assistance to prekindergarten staff.
				(6)A
			 description of how the State educational agency will provide a financial
			 incentive, such as a financial stipend or a bonus, to educators who participate
			 in and complete such professional development.
				(7)A
			 description of how the professional development activities will be carried out,
			 including the following:
					(A)How programs and
			 educators will be selected to participate.
					(B)How professional
			 development providers will be selected, based on demonstrated experience in
			 providing research-based professional development to early childhood
			 educators.
					(C)The types of
			 research-based professional development activities that will be carried out in
			 all domains of children’s physical, cognitive, social, and emotional
			 development and on early childhood pedagogy.
					(D)How the program
			 will train early childhood educators to meet the diverse educational needs of
			 children in the community, especially children who have limited English
			 proficiency, disabilities, and other special needs.
					(E)How the program
			 will coordinate with and build upon, but not supplant or duplicate, early
			 childhood education professional development activities that exist in the
			 community.
					(b)Uses of
			 fundsFunds set aside under this section may be used for ongoing
			 professional development—
				(1)to provide
			 prekindergarten teachers and staff with the knowledge and skills for the
			 application of recent research on child cognitive, social, emotional, and
			 physical development, including language and literacy development, and on early
			 childhood pedagogy;
				(2)to provide the
			 cost of education needed to obtain a credential or degree with specific
			 training in early childhood development or education;
				(3)to work with
			 children who have limited English proficiency, disabilities, and other special
			 needs; and
				(4)to select and use
			 developmentally appropriate screening and diagnostic assessments to improve
			 teaching and learning and make appropriate referrals for services to support
			 prekindergarten children’s development and learning.
				7.Reporting
			(a)Report by
			 SecretaryFor each year in which funding is provided under this
			 Act, the Secretary of Health and Human Services shall submit an annual report
			 to the Congress on the implementation and effectiveness of the universal
			 prekindergarten program under this Act.
			(b)Report by
			 designated State agencyEach designated State agency that
			 provides grants to eligible prekindergarten program providers under this Act
			 shall submit to the Secretary an annual report on the implementation and
			 effectiveness of the programs in the State supported under this Act. Such
			 report shall contain such additional information as the Secretary may
			 reasonably require.
			(c)Report by grant
			 recipientEach eligible prekindergarten program provider that
			 receives a grant under this Act shall submit to the designated State agency an
			 annual report that includes, with respect to the program supported by such
			 grant, the following:
				(1)A
			 description of the type of program and a statement of the number and ages of
			 children served by the program, as well as the number and ages of children with
			 a disability or a native language other than English.
				(2)A
			 description of the qualifications of the program staff and the type of ongoing
			 professional development provided to such staff.
				(3)A
			 statement of all sources of Federal, State, local, and private funds received
			 by the program.
				(4)A
			 description of the curricula, materials, and activities used by the program to
			 support early childhood development and learning.
				(5)Such other
			 information as the designated State agency may reasonably require.
				8.Federal funds
			 supplementaryFunds made
			 available under this Act may not be used to supplant other Federal, State,
			 local, or private funds that would, in the absence of such Federal funds, be
			 made available for the program assisted under this Act.
		9.DefinitionsIn this Act:
			(1)The term
			 eligible prekindergarten program provider means a prekindergarten
			 program provider that is—
				(A)a school;
				(B)supported,
			 sponsored, supervised, or carried out by a local educational agency;
				(C)a Head Start
			 program; or
				(D)a child care
			 provider.
				(2)The term
			 prekindergarten program means a program serving children 3, 4, and
			 5 years old that supports children’s cognitive, social, emotional, and physical
			 development and helps prepare those children for the transition to
			 kindergarten.
			(3)The term
			 local educational agency has the meaning given that term in the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.).
			(4)The term
			 prekindergarten teacher means an individual who has received, or
			 is working toward, a bachelor of arts degree in early childhood
			 education.
			10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$10,000,000,000
			 for fiscal year 2008;
			(2)$20,000,000,000 for
			 fiscal year 2009;
			(3)$30,000,000,000 for
			 fiscal year 2010;
			(4)$40,000,000,000
			 for fiscal year 2011; and
			(5)$50,000,000,000
			 for fiscal year 2012.
			
